Citation Nr: 1429206	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  12-10 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

2.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  His service included a tour of duty in Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In August 2012, the Veteran testified at a Board video conference hearing.  A transcript of the hearing is of record.  

In a statement (VA Form 21-4138) received in March 2014, the Veteran raised new claims for service connection for disabilities that include sleep problems, psychiatric problems and gastrointestinal problems.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

Also in March 2014, the Veteran submitted additional evidence in support of various claims, to include his report of having respiratory symptoms since service and copies of lung x-rays which he said were taken in August 1980.  Although this evidence was not accompanied by a written waiver of AOJ review pursuant to 38 C.F.R. § 20.1304(c), as the record already contains the Veteran's August 2012 hearing testimony wherein he reported having respiratory symptoms since service, as well as the August 1980 chest x-ray report, this new evidence is considered redundant of evidence already on file and thus not pertinent for AOJ review in the first instance.  Id.  Later, in June 2014, the Veteran submitted additional argument that was accompanied by a written waiver of AOJ review in the first instance.  Id.  


FINDINGS OF FACT

1.  Peripheral neuropathy of the bilateral upper and lower extremities is attributable to service.  

2.  The Veteran does not have a lung disability that is due to an event or incident of his period of active service.

3.  A lung disability was not manifest during service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral upper and lower extremities was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The Veteran does not have a lung disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the favorable decision herein as it relates to the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary with respect to this issue. 

Regarding the issue of entitlement to service connection for a lung disability, the duty to notify was satisfied by an October 2010 letter, sent prior to the May 2011 rating decision which is the subject of this appeal.  VA explained in this letter how it could assist the Veteran with obtaining evidence in support of his claim for service connection.  It also explained how VA establishes ratings and effective dates for service connected disabilities.  

The Board further finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Evidence of record includes service treatment records, VA treatment records dated from 2007 through 2012, and the Veteran's August 2012 hearing testimony.  During the hearing, the undersigned VLJ clarified the issues on appeal, explained the concept of service connection, addressed whether there was outstanding evidence and left the record open for 30 days so that additional evidence could be submitted.  The actions of the VLJ supplement VCAA and comply with any duty that may be owed during a hearing.  38 C.F.R. § 3.103.  With respect to private treatment records, the record contains only partial records.  In this regard, the Veteran testified that he had been treated in a hospital for his lung disability in March 1979, but was only able to provide the medical invoices of such treatment.  He explained that he had been unsuccessful in obtaining the actual treatment records since his physician at the time was no longer in practice and the hospital where he was treated informed him that it only keeps records for seven years.  Thus, as any further attempts to obtain these identified records would be futile, the Board finds that it has met its duty to assist the Veteran in obtaining all records pertinent to this claim.

Under VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
As will be discussed, the Veteran is found to have failed to meet these low threshold requirements.  Accordingly, an examination is not required. 

The Board thus finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F. 3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

A.  Pertinent Law and Regulations

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including acute and subacute peripheral neuropathy, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  The terms acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Id.  Note 2.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

Lastly, although the appellant references mortars and satchels, there is no indication that he was in combat and the provisions of 38 U.S.C.A. § 1154 are not applicable.


B.  Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

At the outset, regarding the presumptive regulations of 38 C.F.R. § 3.309(e) pertaining to diseases associated with exposure to certain herbicide agents, the Board concedes that the Veteran performed service in the Republic of Vietnam and is thus presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (West 2002).  

Service treatment records are negative for diagnoses of peripheral neuropathy, though they show that the Veteran did complain in September 1968 of pain in his lower legs.  His March 1970 separation examination report shows a normal clinical evaluation of the upper and lower extremities.

Private and VA treatment records date the onset of the Veteran's peripheral neuropathy to 2004 and the diagnosis continues to date.  Thus, as this disability is not shown to have become manifest within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset, presumptive regulations related to exposure to herbicide agents for transient peripheral neuropathy are not applicable.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).

The above notwithstanding, as noted, the Veteran can still establish service connection for peripheral neuropathy with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  In this regard, the record contains a September 2010 opinion from John Sutton, M.D., who relates the Veteran's peripheral neuropathy to Agent Orange.  Although Dr. Sutton in earlier reports raised the possibility that the Veteran's peripheral neuropathy was possibly due to statin use versus other potential etiologies, he went on to opine in September 2010 that it is due to Agent Orange exposure.  In this regard, he said he had cared for the Veteran for 14 years and that the Veteran began having symptoms indicative of peripheral neuropathy in 2004.  He explained that at that time the Veteran's polyneuropathy was felt to be possibly due to statin use, but that discontinuation of his statin did not seem to make any significant difference and he in fact had been able to tolerate statin without worsening of symptoms since.  He stated that the Veteran had no other diagnosis that would explain his peripheral neuropathy and that it was "highly likely in the lack of other potential etiologies that Agent Orange was a causative factor in his development of peripheral neuropathy."  

In light of the positive medical opinion from Dr. Sutton above, and the lack of any medical evidence to the contrary, the Board concludes that the weight of evidence supports the criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities.  38 C.F.R. § 3.303; Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  Accordingly, the claim is granted.  

C.  Lung Disability

The Veteran testified in August 2012 that he had respiratory problems in service which he described as shortness of breath.  He made a similar statement in writing in June 2014.  He also testified that the military wanted to put him in the hospital for three days due to lung findings at separation, but because he told them that he just wanted to go home and see his wife, they did not note this on his record.  He further testified that he had been told by a physician in March 1979 that his lung problem was related to a fungus common only in Southeast Asia.  

Service treatment records do not show complaints or problems related to the lungs and the Veteran was found to have a normal clinical evaluation of the lungs and chest at his separation examination in March 1970.  The separation examination report also shows that he had a negative chest x-ray, and he denied having shortness of breath or chest pain on a March 1970 Report of Medical History.

Postservice medical evidence shows that the Veteran complained of chest and abdominal pain in February 1977, had an acute upper respiratory infection in May 1977, and was seen for complaints of chest pain, body numbness and fainting in November 1978.  The first indication of a pneumothorax is in March 1979 when he was found to have a pneumothorax on the left and was hospitalized.  He was seen again in September 1979 complaining of rapid breathing, and in August 1980 he complained of breathing difficulty and reported having a cold for 10 days.  Chest x-rays at that time were clear and there was no pneumothorax found.  In November 1980, he was seen for complaints that included pain in the left lower chest.  He was diagnosed at that time as having anxiety and nervousness.  In August 1997, he was treated for a pneumothorax on the right and was noted to have a very significant family history of pneumothoraces to include his son, brother and cousins.  These records note that he may have been exposed to Agent Orange and relay his report that he had been told by a surgeon that there was some kind of fungus possibly in his lung that was only found in South Asia.  

With respect to the provisions under 38 C.F.R. § 3.303(b) for a chronic disability since service, the Board acknowledges that the Veteran is competent to give evidence about symptomatology and what he experienced in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, competency and credibility are not the same and the Veteran's assertions of having respiratory problems, including shortness of breath, since service and of there being respitaory findings at his separation examination, are simply not credible.  This is in view the normal clinical evaluation of his chest and lungs shown on his March 1970 separation examination report and the fact that he specifically denied shortness of breath and pain or pressure in his chest on a March 1970 Report of Medical History.  His explanation that the military deliberatively falsified his separation examination report to show that he had normal clinical respiratory findings to include chest x-ray findings when, in fact, he did not just so he could go home and see his wife rather than stay for further care, is simply not found to be credible.  His report that he reported false information during service does not make him a credible historian at this time.  Rather, it just establishes that he is willing to present inaccurate information.


Also, the normal respiratory findings at separation and his denial of pertinent pathology at separation interrupts any assertion of continuing symptoms since service.  We find the normal clinical findings at separation and his denial at separation to be far more probative and credible than statements advanced for monetary purposes.  

As far as the provisions of 38 C.F.R. § 3.303(d), the only evidence relating the Veteran's post service lung disability, diagnosed as recurrent pneumothorax, to service are the Veteran's lay assertions offered many years after service.  Although lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed.Cir.2007)), this case appears to involve the type of medical matter to which lay testimony may not apply.  As noted, the Veteran testified in August 2012 that he was told by his physician at the time he had his first pnemothorax in March 1979 that he was found to have a lung fungus common only to Southeast Asia.  He did not identify what that lung fungus was and testified that attempts to obtain supportive medical evidence were unsuccessful.  Unfortunately, his lay assertions in this regard are insufficient to establish the required link to service.  Clearly, he is competent to report what he has been told by a medical professional.  In fact, he was given an opportunity to submit supportive documentation of a tropical infection, but did not.  Here, we note that when seen in August 1997 he reported that the surgeon in Chicago mentioned that there was a fungus that was found only in south Asia.  This recounting by the examiner of a history provided by the appellant does not establish an accurate medical history.  At this time, despite numerous examinations, there is no credible evidence of a fungal infection, treatment of a fungal infection or any evidence linking the post-service manifestation to service to include Agent Orange or a fungus.

For the foregoing reasons, the weight of evidence is against the Veteran's claim for service connection for a lung disability.  Because the competent evidence neither supports the claim, nor is in relative equipoise on this question, the benefit-of-the-doubt doctrine is not for application and the claim for service connection for a lung disability, diagnosed as recurrent pneumothorax, must be denied.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is granted.

Service connection for a lung disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


